801 F.2d 393Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Solomon FULLER, Plaintiff-Appellant,v.Stephen A. SMITH, Det. Cpl.;  Christopher Romona, AssistantStates Attorney;  Maryland, State of;  Warden,Maryland Receiving DiagnosticClassification and ReceivingCenter, Defendants-Appellees.
No. 86-7099.
United States Court of Appeals, Fourth Circuit.
Submitted July 30, 1986.Decided Sept. 19, 1986.

Solomon Fuller, appellant pro se.
Maurice Whitford Baldwin, Gary A. Shapiro, Carmina Szunyog Hughes, Richard Bruce Rosenblatt, Office of the Attorney General of Maryland, for appellees.
D.Md.
AFFIRMED AND DISMISSED.
Before ERVIN, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion adopting the recommendation of the magistrate reveals that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 and dismissing without prejudice the 28 U.S.C. Sec. 2254 claim lacks merit.  For the reasons set forth by the district court, we affirm the decision in the Section 1983 actions and dismiss the appeal of the Section 2254 action.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.  A certificate of probable cause to appeal is denied.*   Fuller v. Smith, C/A Nos. 85-265, 84-4328, 84-4297 (D.Md. Mar. 31, 1986).


2
AFFIRMED AND DISMISSED.



*
 Fuller's motions for speedy disposition and for release on own recognizance pending appeal are denied